Citation Nr: 1637115	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-21 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease and herniated nucleus pulposus L4-5 and L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to June 1989, and from August 1989 to July 1990.   

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In his August 2012 substantive appeal, the Veteran requested a hearing on this matter before a Veterans Law Judge, which was scheduled for July 2015; however, he withdrew his hearing request via correspondence received earlier in July 2015.  Therefore, the Veteran's request for a Board hearing has been properly withdrawn.  38 C.F.R. § 20.704(e) (2015).

In July 2016, the Veteran filed a claim for VA vocational rehabilitation benefits, which has not yet been adjudicated.  The matter is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate disposition.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


The Veteran was last examined by VA in February 2012.  A September 2012 VA clinical note reflects that the Veteran advised his VA treatment providers that his pain was becoming more severe.  In January 2013 and February 2013, he sought emergency treatment at his local VA facility because of the intensity of his back pain, as well as neurological abnormalities in both lower extremities which VA medical professionals attributed to lumbar radiculopathy.  The February 2013 emergency department note indicates that the Veteran's symptoms were not responsive to treatment.  In light of the evidence suggesting a worsening of symptoms since the Veteran's last VA examination in February 2012, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, as the Veteran claims entitlement to VA vocational rehabilitation benefits because of the severity of his service-connected lumbar spine disability, any such vocational rehabilitation records must be obtained and associated with the record, as they are likely relevant to the issue of the current severity of the Veteran's lumbar spine disability.  Furthermore, as the Veteran regularly receives treatment through the VA facility in Shreveport, Louisiana, updated VA treatment records should be obtained.

Finally, it appears that a page or pages are missing from the November 2013 supplemental statement of the case.  Therefore, a complete copy of such document should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the November 2013 supplemental statement of the case and associate it with the record.

2.  Obtain all available VA vocational rehabilitation records as well as updated VA treatment records from the Shreveport VA facility dated from June 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his lumbar spine disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  He or she should state whether there is any evidence of favorable or unfavorable ankylosis of the lumbar spine.  Range of motion studies should also be performed, and, if pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability.  An opinion must be stated as to whether any lumbar spine pathology, including pain, can significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.

The examiner should also identify any neurological manifestations of the Veteran's lumbar spine disability, to include all nerve(s) involved and degree of impairment to include all symptoms and manifestations, i.e., whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis of the affected nerve.  If incomplete paralysis is represented by the manifestations, this should be characterized as mild, moderate, or severe.

If the examiner finds that the Veteran's lumbar spine disability does not result in neurological impairment, he or she should reconcile such determination with the remainder of the evidence of record suggesting such impairment, including the February 2012 VA examination report and the January and February 2013 VA emergency department reports.

Furthermore, if the examiner finds, as the February 2012 VA examiner did, that the Veteran has radiculopathy of the left lower extremity that affects both the femoral and sciatic nerves, the examiner should indicate whether such result in different manifestations.

The examiner should also describe whether the Veteran's lumbar spine disability results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency of such episodes in a 12 month period.

The examiner should further identify the functional impairment and limitations associated with the Veteran's lumbar spine disability in regard to his daily life and employment.

The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




